Title: To George Washington from Brigadier General John Armstrong, 1 February 1777
From: Armstrong, John
To: Washington, George



Dear General
Baltimore 1st Feby 1777

You will scarcely expect a Letter from me dated at this place so far out of the line of yr Excellencys Orders—On my traversing a considerable part of the State of Pennsylvania as high as Carlisle I found that not only the inclemancy of the weather prevented my being able to draw out the Militia Battalions so fully as cou’d have been wished, but the numbers that were gone to Camp especially from the County of Cumberland greatly lessened the use of publick address—And from the date of my letter to you at Philada on the Subject of Provisions that article & Several Others, grew so much by reflexion that I thought my Self constrain’d to make this excursion to Congress in order more deeply to impress on the minds of that Body the importance of various preparatives to the next Campaign—The topicks I have attempted to insist on were the recruiting Service generally, with a certain expedient more particularly requisite in the State of North Carolina—Arms—Cloathing—Provisions Medicin A Stop to the farther distilling of wheat & Other grain—and somewhat (tho’ beside my principal design) on the interuption of Government in the State of Pennsylvania. As these things so far as Congress cou’d influence them I knew you had deeply at heart, I did not hesitate to risque that Censure that the want of explicit authority might with these Gentn have Subjected me to, but have reason to believe the charge of Obtrusion was not made but otherwise, and hope the effort may have some good effect.
The Article of Provisions & perhaps Forrage too—Your Excellency may lay your Accounts for (I mean for a proper Army) will be harder to be Obtained than perhaps any man had apprehended, and the getting them on anything like reasonable terms equally if not still more difficult, for such are the vilianous efforts to depreciate the Credid of the Continental money, & such the disagreeable or rather execrable Spirit of Avarice so generally gone abroad that if some proper & Suden check is not put, the exorbitant demands that two months more are like to produce will astonish every virtuous man in America—A political measure or two are now on the Anvil, not only to make sure of what provisions can be spared, but also to evade the wilde prices ready to be asked under the advantage of publick necessity.

I have been at York Town, and now take in my way—Some other parts of that County—Shall write you next from Carlisle, & either travel more or return to Camp as duty may appear, but probably the latter. I have warmly recommended Mr Buchanan to Congress as in some Stile to assist at least for this State of Maryland in the important business of provision Magazines, and his Scheme if adopted will no doubt Soon be sent you. God knows what use this journey may be of, but by reason of your distance & attention to the great point, I thought it necessary. An Opening appears to have been clearly made for the New Englanders retaking New-York & if Successful, the larger part of that Army we hope will step Over to you—Something I believe will be done for General Mercers Family—Genl Dickensons affair is hopefull and great—May God preserve your health & add to your late Series of Success. I am Yr Excellencys Most Obedt humbl. Servt

John Armstrong

